Citation Nr: 1032732	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  06-34 502A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a service connection claim for a cervical spine 
disability.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to an initial rating in excess of 10 percent for 
degenerative joint disease of the intertarsal joint of the right 
ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah B. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from August 1972 to 
August 1977.

This matter comes to the Board of Veterans' Appeals (Board) from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.  In February 2005, the RO 
denied entitlement to service connection for a cervical spine 
disability finding that the Veteran had not submitted new and 
material evidence to reopen the claim.  The Veteran submitted 
additional statements and evidence in support of his claim in 
February 2005.  In January 2006, the RO again denied the service 
connection claim for a cervical spine disability finding that the 
Veteran had not submitted new and material evidence to reopen the 
claim.  Irrespective of the RO's actions, the Board must decide 
whether the Veteran has submitted new and material evidence to 
reopen the claim of service connection for a cervical spine 
disability.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
The Board considers the February 2005 decision as the rating 
decision on appeal.  As the Veteran submitted new and material 
evidence before that decision became final, it is considered as 
having been filed in connection with the pending claim at the 
beginning of the appeal period, pursuant to 38 C.F.R. § 3.156(b).

The RO granted service connection for degenerative joint disease 
of the intertarsal joint of the right ankle in January 2009, 
assigning a 10 percent evaluation, effective July 15, 2004.  The 
Veteran appealed this action seeking entitlement to a higher 
initial rating.

In January 2010, the Veteran testified before the undersigned 
Acting Veterans Law Judge at a Board videoconference hearing at 
the RO.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
whiplash injury in October 1977.  The Veteran did not appeal this 
decision and it is now final.

2.  Evidence submitted since the last final RO denial in October 
1977 was not previously submitted, relates to an unestablished 
fact necessary to substantiate the claim, is neither cumulative 
nor redundant of the evidence of record at the time of the last 
prior final denial, and raises a reasonable possibility of 
substantiating the claim for entitlement to service connection 
for a cervical spine disability (previously described as a 
whiplash injury).

3.  The record shows a current cervical spine disability, 
described as disc protrusion, spondylosis and degenerative joint 
disease, reports of a whiplash injury in service, and medical 
evidence addressing the etiology of the Veteran's cervical spine 
disability that is relatively equally-balanced in terms of 
whether the disability is related to his military service.  

4.  The medical evidence shows that the right ankle disability is 
manifested by subjective complaints of instability, pain, spasm, 
and functional impairment due to pain, and objective findings of 
some limited motion in the ankle, and magnetic resonance imaging 
(MRI) and x-ray findings of degenerative joint disease of the 
intertarsal and tibiotalar joints, osteochondral defect in the 
medial talar dome, remote rupture of the anterior talofibular 
ligament, and posterior tibialis tenosynovitis.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen the 
claim for entitlement to service connection for a cervical spine 
disability and the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).

2.  The criteria for service connection for a cervical spine 
disability, described as disc protrusion, spondylosis and 
degenerative joint disease, are met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.102, 3.303 (2009).

3.  The criteria for an initial evaluation in excess of 10 
percent for degenerative joint disease of the intertarsal joint 
of the right ankle are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5271-5010 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A.  
§ 5103(a).   

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letter 
dated in July 2004, regarding the initial service connection 
claim for a right ankle disability.  The notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate the claim and the relative duties of VA 
and the claimant to obtain evidence.  

Furthermore, the statutory scheme contemplates that once a 
decision awarding service connection, a disability rating, and an 
effective date has been made, section 5103(a) notice has served 
its purpose.  Dingess v. Nicholson, 19 Vet. App. at 490 (2006); 
see also Goodwin v. Peake, 22 Vet. App. 128 (holding that "where 
a claim has been substantiated after the enactment of the VCAA, 
[the veteran] bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements.").  As the Veteran was granted service connection and 
assigned an evaluation and effective date, the Secretary had no 
obligation to provide further notice under the statute.  
Dingess v. Nicholson, 19 Vet. App. at 490 (2006).  

At this point the Board acknowledges the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Vazquez-
Flores v. Peake, 22 Vet.App. 37 (2008) which noted that for an 
increased-compensation claim, section § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and daily 
life.  The Court further indicated, among other things, that if 
the Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability rating 
that would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the disability 
and the effect that worsening has on the claimant's employment 
and daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement to 
the claimant.  However, although the RO sent notice in October 
2009 pursuant to Vazquez-Flores, the Board believes that the 
nature of the present appeal is somewhat different from the 
situation addressed in Vazquez-Flores because the present appeal 
involves the issue of a higher initial rating, not a claim for an 
increased rating.  

Thus, the Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006).  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the law 
and regulations.  The record in this case includes service 
treatment records, VA treatment records, private treatment 
records and medical opinions, hearing testimony, and a VA 
examination report.  Additional treatment records from Dr. 
Shebetka were requested in June 2009 and July 2009, but there is 
no response of record.  The Veteran was notified of the RO's 
attempts in July 2009 and of his responsibility to obtain the 
records, if possible.  The Veteran did not respond.  The Board 
finds that based on the RO's efforts, any further attempt to 
obtain these records would be futile.  See 38 C.F.R. § 3.159(d).  
The Veteran testified that he was receiving ongoing physical 
therapy for his right ankle disability; however, the Board finds 
that the record as it stands includes adequate competent evidence 
to allow the Board to decide the case and no further action is 
necessary.  

With respect to the issue of an initial rating for the right 
ankle disability, the Veteran was afforded a VA examination in 
November 2008.  38 U.S.C.A.  § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
The examination report obtained contains sufficient information 
to decide this issue on appeal. See Massey v. Brown, 7 Vet. App. 
204 (1994).  More recently, the Veteran also underwent a VA 
orthopedic consult of the right ankle in June 2009, which 
includes a report of information that can be used to rate the 
ankle.  Thus, the Board finds that a further examination is not 
necessary with respect to this issue.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

The Veteran's claim to reopen service connection for a cervical 
spine disability and entitlement to service connection on the 
merits have been considered with respect to VA's duty to notify 
and assist.  Given the favorable outcome noted below, no 
conceivable prejudice to the Veteran could result from this 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 

II.  New and material evidence

The RO originally denied entitlement to service connection for a 
whiplash injury in October 1977, on the basis that the in-service 
injury to the neck was considered resolved at discharge from 
service.  The Veteran did not appeal the October 1977 decision.  
Thus, the decision became final. 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.160(d) (2009).

The Veteran filed a claim to reopen entitlement to service 
connection for a cervical spine disability in July 2004.  

If new and material evidence is presented or secured with respect 
to a claim that has been disallowed, VA must reopen the claim and 
review its former disposition. 38 U.S.C.A. § 5108.  New evidence 
means evidence not previously submitted to agency decisionmakers.  
Material evidence means evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 
Vet. App. 216 (1994) ("Justus does not require the Secretary to 
consider the patently incredible to be credible").

The evidence considered at the time of the last final RO decision 
in October 1977 consisted of the Veteran's service treatment 
records documenting a complaint of neck pain and muscle spasms 
from snapping at work and neck jerking on the rough terrain.

The evidence considered since the last final RO decision in 
October 1977 includes VA and private treatment records dated from 
2003 to 2009 showing the presence of a cervical spine disability, 
the Veteran's statements and testimony regarding how he injured 
his cervical spine in service, and medical opinions addressing 
the etiology of the cervical spine disability, one of which 
relates the current cervical spine disability to service.  This 
evidence is new as it was not of record at the time of the last 
rating decision.  The evidence also is material, as it is not 
cumulative or redundant and relates to unestablished facts 
necessary to substantiate the claim, specifically the presence of 
a current cervical spine disability and medical evidence relating 
the present disability to service.  Therefore, the information 
submitted since the last final rating decision constitutes new 
and material evidence within the meaning of 38 C.F.R. § 3.156(a); 
and reopening the claim is warranted.  38 U.S.C.A. § 5108.

III.  Service connection for the cervical spine

The Veteran contends that he has a current cervical spine 
disability related to a whiplash injury in 1973 and an accident 
with a gasoline drum in 1976.  As both events happened during his 
service in the military, he seeks disability compensation for his 
present cervical spine disability.

In seeking VA disability compensation, a veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service. 38 U.S.C.A §§ 1110, 
1131.  "Service connection" basically means that the facts, 
shown by the evidence, establish that a particular injury or 
disease resulting in disability was incurred coincident with 
service in the Armed Forces, or if preexisting such service, was 
aggravated therein.  This may be accomplished by affirmatively 
showing inception or aggravation during service or through the 
application of statutory presumptions.  Where chronicity of a 
disease is not shown in service, service connection may yet be 
established by showing continuity of symptomatology between the 
currently claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in service.  
38 C.F.R. § 3.303.

Certain chronic diseases, including arthritis, shall be granted 
service connection although not otherwise established as incurred 
in or aggravated by service if manifested to a compensable degree 
within one year after service in a period of war or following 
peacetime service on or after January 1, 1947, provided the 
rebuttable presumption provisions of § 3.307 are also satisfied.  
See 38 C.F.R. §§ 3.307, 3.309(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

The record shows that the Veteran has a current cervical spine 
disability.  A September 2003 private treatment report shows an 
assessment of degenerative joint disease of the neck.  A March 
2004 VA outpatient treatment report also notes a history of 
cervical degenerative joint disease.  A February 2005 private 
magnetic resonance imaging (MRI) report of the cervical spine 
shows an impression of right paracentral disc protrusion at C5-C6 
and C6-C7, which impinges the anterior cord.  In June 2006, a 
private treatment record shows an assessment of cervical 
degenerative disc disease of the multiple levels.  A November 
2008 VA examination report also shows a continued diagnosis of 
disc protrusion, spondylosis  and degenerative joint disease of 
the cervical spine.

The Veteran testified that he suffered a whiplash injury in 1973 
while stationed at Camp Pendleton.  He indicates that he was 
training Noncommissioned Officers how to drive off road vehicles 
called, "mules," and had to sit holding onto a rail on a seat 
with no back support.  The trainee hit a ravine and the Veteran's 
head snapped back and he heard his neck pop.  He saw a medic and 
received a neck brace.  He indicated that he continued to suffer 
pain but did not go back for treatment.  He recalled injuring his 
neck again in 1976 when a 55-gallon drum of gasoline that he was 
holding onto was dropped causing him to fall with the barrel.  
Two of his left fingers were severed and the drum hit the back of 
his neck, though at the time he felt no pain.  Later he went to 
see a medic about his neck pain but was treated for the severed 
fingers.  He recalled going into shock when he saw his hand and 
forgot about the neck pain after that.

The service treatment records show that in January 1974 the 
Veteran complained of neck pain in the cervical area due to 
continual snapping at work.  He requested a consult for a soft 
neck restraint.  It was noted that he was an instructor for mules 
and had constant neck jerking secondary to rough terrain.  He 
complained of pain at the left medial and scapula area.  On 
physical examination, there was pain on forward flexion at the 
left trapezius area of the back of the neck.  The impression was 
acute muscle spasm.  He was instructed to wear a neck collar for 
five days.

Service treatment records further reflect a July 1976 injury when 
a 55-gallon drum was dropped on his left hand amputating the tips 
of his index and long finger.  There is no mention of a neck 
injury during this incident.  A May 1977 discharge examination 
report shows that clinical evaluation of the neck and spine were  
normal.

As the record shows a current cervical spine disability, an in-
service finding of muscle spasm to the back of the neck and in-
service complaints of neck snapping and jerking secondary to 
rough terrain, and the Veteran's reports of whiplash injury in 
service, the determinative issue is whether there is a 
relationship between these.

Negative medical evidence includes the November 2008 VA 
examination report.  The examiner notes the Veteran's reports of 
injuring his cervical spine in a whiplash injury in 1973 as a 
driving instructor for off-road tactical vehicles, as well as the 
report of the 55-gallon drum falling on his neck and hand.  The 
examiner also noted the January 1974 treatment record showing 
treatment for muscle spasm and snapping of the neck with a soft 
neck restraint.  Post-service, the Veteran stated that he started 
having problems in 1995.  He recalled that he had shoulder 
problems and an MRI showed herniated discs of the neck.  He 
continued to receive pain management, physical, and occupational 
therapy for the neck.  The examiner went on to document the 
Veteran's extensive treatment since then.

The examiner found that the current spondylosis and herniated 
discs were not caused by or a result of the military service.  In 
formulating his opinion, the examiner noted that there was the 
initial note when the Veteran came back to the VA in 2004 
documenting pain to the neck, the cervical spine MRI report, and 
the opinion from a private physician, Dr. Dar, stating that the 
neck pain came from an incident of whiplash in 1973 and a 50-
gallon oil drum injury that caused a secondary amputation in the 
hand.  There was also a note in 2004 stating that the Veteran 
wanted Worker's Compensation Forms filled out.  The examiner 
determined that there was no documentation showing whiplash or 
traumatic injury to the neck from a 55-gallon can.  There was one 
documentation of neck spasm in 1974 diagnosed as muscle spasm but 
no documentation during the discharge examination.  The examiner 
found that the 2004 note of neck pain and documentation of his 
desire to have Worker's Compensation forms filled out showed that 
there was a work injury the Veteran was not reporting to VA.  
Thus, the examiner found that there was no nexus between a muscle 
spasm in 1974 and the current neck problems and spondylosis that 
the Veteran was suffering from at present.

The favorable medical evidence includes two medical opinions from 
the Veteran's private physician, Dr. Dar.  A January 2007 
statement shows the Veteran had a whiplash injury in 1973 during 
his service in the military and was treated for neck pain.  The 
physician also noted the 1976 injury to the hands involving the 
55-gallon oil drum.  The physician found that the Veteran had had 
extensive degeneration of the spine over the years and he 
suspected that this was nothing which happened recently, but was 
a result of his cervical spine becoming progressively worse.  The 
physician thus determined that the Veteran had a longstanding 
history of chronic neck pain and multilevel herniated discs and 
degenerative disc disease.

Dr. Dar submitted another medical statement in March 2009 in 
which he noted that the Veteran suffered from neck pain symptoms 
he had had for several years.  His original injury dated back to 
the mid 1970s when he had a whiplash injury during military 
service and was treated for his symptoms.  The physician also 
noted the injury to the left hand from the 55-gallon drum.  The 
physician determined that based on a review of the service 
treatment records that it was at least as likely as not that the 
current neck condition was related to the complaints shown during 
service.  

The medical evidence is relatively equally-balanced in terms of 
evidence for and against the Veteran's claim.  Even though the VA 
examiner found no report of whiplash incident in service, the 
record does, in fact, show complaints of snapping of the neck and 
jerking of the neck due to driving on rough terrain as a driving 
instructor in service.  Moreover, the Veteran is competent to 
state that he injured his neck in service and there is no reason 
shown to doubt his credibility.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  Also, while the VA examiner based his opinion, 
in part, on the fact that there was a potential Worker's 
Compensation issue, there is no documentation of this in the 
record.  An August 2003 private treatment record notes complaints 
of muscle spasm to the lumbar spine from heavy lifting at work as 
a postal employee, but there is no mention of a cervical spine 
injury, not to mention any kind of Worker's Compensation claim.  
It is true that the discharge examination was negative and that 
the Veteran first reported post-service problems with his neck in 
1995, 18 years after service.  However, a private physician 
determined based on a review of the service treatment records and 
the Veteran's post-service cervical spine diagnoses that his 
current cervical spine disability was related to the reports of 
injury to the spine in service.  

The Board is thus presented with an evidentiary picture which 
shows conflicting opinions by medical professionals.  Although 
the VA examiner indicated that the claims file was reviewed, the 
private medical doctor reviewed the Veteran's service treatment 
records and was aware of the incidents in service as well as the 
Veteran's medical history.  See Nieves- Rodriguez v. Peake, No. 
06-312 (U.S. Vet. App. Dec. 1, 2008).  Nevertheless, the 
conclusions reached by the examiners are different.  After 
balancing these medical opinions, the Board must conclude that 
there is essentially a state of equipoise as to the medical 
conclusions to be drawn.  In such situations, a decision 
favorable to the appellant is mandated by 38 U.S.C.A.  § 5107(b).  
Thus, service connection is warranted for cervical spine 
disability, described as disc protrusion, spondylosis and 
degenerative joint disease.  

IV.  Initial rating for the right ankle

The RO granted service connection for degenerative joint disease 
of the intertarsal joint of the right ankle in January 2009 
assigning a 10 percent evaluation, effective July 15, 2004.  The 
Veteran appealed this action.

In statements and testimony he states that his ankle pops and has 
pain when standing and walking.  He reported spasms and 
instability in the right ankle and that he cannot walk on uneven 
surfaces or his ankle would twist.  He also indicated that 
running is impossible.  The pain reportedly wakes him up at night 
and the ankle is also painful at work standing on his feet all 
day with the United States Postal Service.  He stated that he has 
had to leave work several times because the pain is so severe and 
that he received a letter of warning about missing work.  He thus 
contends that his disability rating should be higher than 10 
percent.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  Where there 
is a reasonable doubt as to the degree of disability, such doubt 
shall be resolved in favor of the claimant, and where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  38 
C.F.R.  §§ 3.102, 4.3, 4.7.  In addition, the Board will consider 
the potential application of the various other provisions of 38 
C.F.R., Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's disorder 
in reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in support 
of the veteran's claim is to be considered.  See Fenderson v. 
West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  Separate ratings 
can be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is 
assembled, the Secretary is responsible for determining whether 
the preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the 
claim is denied; if the evidence is in support of the claim or is 
in equal balance, the claim is allowed.  Id. 

The Veteran's right ankle is rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5271-5010 (for limited motion in the ankle due 
to arthritis).  Under Diagnostic Code 5271, a 10 percent rating 
is assigned for moderate limited motion in the ankle.  A 20 
percent rating is assigned for marked limited motion in the 
ankle.

Diagnostic Code 5010 provides that arthritis due to trauma 
substantiated by x-ray findings are to be rated as degenerative 
arthritis.  Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved (DC 5200 etc.).  When, 
however, the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion. 

In the absence of limitation of motion rate as 10 percent 
disabling with x-ray evidence involvement of 2 or more major 
joints or 2 or more minor joint groups; and 20 percent disabling 
with x-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations.

Normal range of motion of the ankle is considered as 0 to 20 
degrees of ankle dorsiflexion and 0 to 45 degrees of ankle 
plantar flexion.  38 C.F.R. § 4.71a, Plate II.

A December 2006 private treatment report shows complaints of 
instability in the right ankle most significantly on uneven 
terrain.  The Veteran wore an elastic ankle brace and Hi-Top 
shoes to help alleviate this symptom.  On physical examination, 
there was decreased range of motion of the ankle joint, although 
the examiner reported ankle flexion to 90 degrees, which, as 
noted above, is well beyond what is considered normal range of 
motion in the ankle.  There was no specific pain on palpation 
along the lateral ankle ligaments of the right lower extremity.  
There also was no edema, erythema, or signs of infection.  Upon 
weight-bearing, there was a decreased medial arch with a 
calcaneal eversion and pronated gait structure with ambulation.  
The assessment was equinus with chronic lateral ankle 
instability.

A November 2008 VA examination report shows the Veteran ambulated 
with a normal gait with normal stride and length.  There was no 
edema, effusion, discoloration, or ecchymosis noted in the right 
ankle.  There were no muscle spasms or guarding in the 
musculature around the right ankle.  The ankle was nontender and 
there was no pain noted with palpation.  Active and passive range 
of motion showed dorsiflexion from 0 to 20 degrees and plantar 
flexion from 0 to 45 degrees.  Active and passive range of motion 
was pain free in all planes of motion.  On neurological 
examination, there was 5 out of 5 muscle strength to the 
bilateral lower extremities.  Sensory examination also was 
intact.  Vascular examination showed that dorsalis pedis pulses 
were palpable and symmetrical.  He had good capillary refill at 
the distal digits of the bilateral lower extremities.  The ankle 
was stable to varus and valgus stress and posterior and anterior 
stress.  The Veteran had a negative anterior drawer test and 
inversion test.  There was no varus or valgus angulation of the 
os calcis in relation to the long axis of the tibia and fibula.  
X-ray examination showed degenerative joint disease of the 
intertarsal joint of the right lower extremity.  The examiner 
indicated that he could not report without resorting to mere 
speculation whether pain including pain on repetition, fatigue, 
weakness, lack of endurance, or incoordination caused additional 
functional loss to the right ankle.

A March 2009 VA examination report assessing the lumbar spine 
notes that the Veteran's gait is not normal because of a right 
ankle fracture and the use of crutches.  However, the Veteran 
reported during a June 2009 VA orthopedic consult that he had not 
had any recent injury to the right ankle.  

In May 2009, a VA x-ray examination report on the right ankle 
shows a cystic appearing 10mm osteochondral lesion over the right 
medial talar dome, which showed minimal interval change since 
November 2008.  A June 2009 VA MRI report on the right ankle 
shows a chronic appearing osteochondral defect in the medial 
talar dome; findings suggestive of remote rupture of the anterior 
talofibular ligament; posterior tibialis tenosynovitis; and 
scattered degenerative changes, most notably involving the 
tibiotalar joint.

The June 2009 VA orthopedic consult shows the Veteran denied pain 
and swelling to the right ankle and distal tibia and fibula.  He 
stated that he wore a brace for right ankle instability.  On 
physical evaluation, the Veteran had a normal gait and stride 
length.  There was no edema or effusion noted to the right ankle.  
There also was no tenderness to palpation to the distal tibia and 
fibula or the ankle joints bilaterally.  Active range of motion 
was from 0 to 20 degrees of dorsiflexion and plantar flexion was 
from 0 to 45 degrees.  The ankle was stable to varus and valgus 
stress and anterior and posterior stress.  On neurological 
examination, muscle strength was 5 out of 5 bilaterally.  Sensory 
examination was intact to light touch brush strokes to the 
bilateral lower extremities.  Deep tendon reflexes were 2+ at the 
patella and Achilles tendons.  Vascular examination showed that 
dorsalis pedis pulses were palpable and symmetrical with good 
capillary refill. 

The medical evidence shows subjective complaints of instability, 
pain, and spasm  in the right ankle and functional impairment due 
to pain.  The medical evidence also shows x-ray findings of 
degenerative changes of the tibiotalar joint and most of the 
objective findings show full range of motion.  Under Diagnostic 
Code 5271, the criteria for marked limited motion in the right 
ankle are not shown.  While one report in 2006 indicates some 
limited motion in the ankle, the other reports of record all show 
full range of motion in the right ankle.  Even though the 
examiners did not report on whether there was any additional 
motion loss after repetitive movement due to fatigability, 
weakness, or pain, the medical evidence does not support a 
finding of more than moderate limited motion of the ankle, which 
warrants a 10 percent rating under Diagnostic Code 5271.

A rating higher than 10 percent also is not warranted under 
Diagnostic Code 5010.  While there are degenerative findings in 
the intertarsal and tibiotalar joints, there is no medical 
evidence of any incapacitating episodes due to these findings.

None of the other diagnostic codes addressing the ankle apply.  
There is no medical evidence of an astragalectomy under 
Diagnostic Code 5274; malunion of the os calcis or astragulus 
under Diagnostic Code 5273; or any ankylosis in any part of the 
ankle under Diagnostic Codes 5270 or 5272.

In evaluating the Veteran's claim, the application of a higher 
disability evaluation based on functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been considered. See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran has 
complaints of pain, instability, spasms, and functional 
impairment in the right ankle.  This functional impairment, 
however, is considered by the 10 percent rating assigned under 
Diagnostic Codes 5271-5010.  Generally, the degrees of disability 
specified are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1.

The level of impairment in the right ankle has been relatively 
stable throughout the appeals period, or at least has never been 
worse than what is warranted for the 10 percent rating assigned.  
Therefore, staged ratings (i.e., different percentage ratings for 
different periods of time) are inapplicable.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, requiring that the RO refer a claim to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
evaluation where a service-connected disability presents an 
exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards. 38 C.F.R. § 3.321(b)(1).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of a veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If 
there is an exceptional or unusual disability picture, then the 
Board must consider whether the disability picture exhibits other 
factors such as marked interference with employment or frequent 
periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  If 
so, the appeal must be referred for consideration of the 
assignment of an extraschedular rating, otherwise, the schedular 
evaluation is adequate, and referral is not required. Thun, 22 
Vet. App. at 116.

The impairment associated with the right ankle disability is 
adequately considered by the diagnostic codes applied.  The 
medical evidence shows complaints of limited motion in the ankle 
due to arthritis.  Diagnostic Codes 5271-5010 specifically 
address this type of impairment.  A rating in excess of that 
assigned is provided for certain manifestations of the service-
connected disorder but the medical evidence reflects that those 
manifestations are not present in this case.  Additionally, the 
diagnostic criteria adequately describe the severity and 
symptomatology of the Veteran's disability.  The Veteran has not 
required frequent periods of hospitalization due to the service-
connected disability, and marked interference of employment has 
not been shown.  The Veteran reported that his ankle bothered him 
at work because he had to stand all day and that he had been 
counseled at work for missing so much time due to his right ankle 
disability.  However, a March 2008 Letter of Warning from the 
Veteran's employer reflects that the Veteran stated that his 
absences should have fallen under the Family and Medical Leave 
Act for him and his father.  There is no indication in these 
documents that the Veteran reported missing work due to the right 
ankle disability.  The Veteran's disability picture is 
contemplated by the rating schedule and no extraschedular 
referral is required.

An inferred claim for a total disability rating for individual 
unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 
(2009) also has been considered.  The record shows that the 
Veteran continues to be employed full-time for the United States 
Postal Service. While he reports suffering pain in his ankle 
while at work, the issue of unemployability has not been raised 
by the record.  Therefore, any inferred TDIU claim is 
inapplicable in this case.  

The Veteran has reported that he has functional impairment as a 
result of the right ankle disability and is thus entitled to an 
increased rating.  He is competent to report that which he can 
experience or observe.  He has indicated some inconsistencies 
with respect to the effect his right ankle has on his duties at 
work, specifically causing him to miss a lot of work.  Therefore, 
his statements in this regard are not probative.  There is 
otherwise no reason shown to doubt credibility.  Nonetheless, as 
a layperson lacking in medical training and expertise, he cannot 
provide a competent medical opinion regarding the severity of his 
right ankle disability, and to that extent, his views are 
outweighed by the detailed opinions provided by the medical 
professionals who discussed details of the Veteran's right ankle 
disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the initial rating 
claim for the right ankle; there is no doubt to be resolved; and 
an increased rating is not warranted.   Gilbert v. Derwinski, 1 
Vet. App. at 57-58.


ORDER ON NEXT PAGE


ORDER

New and material evidence has been submitted to reopen a service 
connection claim for a cervical spine disability and the claim is 
reopened.

Entitlement to service connection for a cervical spine 
disability, described as disc protrusion, spondylosis and 
degenerative joint disease, is granted.

Entitlement to an initial rating in excess of 10 percent for 
degenerative joint disease of the intertarsal joint of the right 
ankle is denied.






______________________________________________
J. N. MOATS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


